DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on July 20, 2021.

Response to Arguments
3.	Applicant’s arguments filed on July 20, 2021 with respect to claims 13-14 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
        The information disclosure statement (IDS) submitted on September 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Newly submitted claims 23-25 are directed to an invention that is independent or distinct from the invention originally claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Disposition of Claims
     Claims 1, 3-14 and 21-25 are pending in this application.
     Claims 1, 3-14 and 21-22 are rejected.
    Claims 23-25 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the limitation “…a coolant sensor comprising…” renders the claim undefined as it is understood from the body of claim 13 that the scope is directed to a coolant pump sensor that later on is defined as a position sensor. In order to advance prosecution, said limitation will be read and interpreted as “…a coolant pump sensor comprising…”.

Claim 13 recites the limitations "the coolant position sensor" in “…wherein the coolant pump control and the coolant position sensor are mutually…”.  There is insufficient antecedent basis for this limitation in the claim. In order to advance prosecution, said limitation will be read and interpreted as “…wherein the coolant pump control and the …”.

Claims 14 and 21-22 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base claim 13 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (PAWELLEK – DE 10 2011-113040 B3).

With regard to claim 13, PAWELLEK (Fig. 3; [0051]) disclose:
An electronic component for use in a mechanically driven coolant pump (controllable coolant pump: [0051]) of a vehicle with an internal combustion engine ([0057]) and a central engine control unit, consisting of a coolant pump control (working valve 26: [0051, 0054-0055]) and a coolant pump sensor (24) comprising:
a position sensor (displacement sensor 24: [0054]) for detecting the position of a regulating slide valve (valve slide 13) in a coolant pump chamber which limits the pumped volume flow ([0051, 0054-0055]), wherein the coolant pump control (26) and the position sensor (24) are mutually enclosed within the electronic component ([0045]), without external wiring between the coolant pump control (26) and the position sensor (24).

With regard to claim 14, PAWELLEK disclose the electronic component according to claim 13, and further on PAWELLEK also discloses:
wherein a portion of the electronic component in which the coolant pump control is accommodated and a portion of the electronic component in which the coolant position sensor is accommodated form an L-shaped arrangement with respect to one another ([0051, 0054-0055]).

With regard to claim 21, PAWELLEK disclose the electronic component according to claim 13, and further on PAWELLEK also discloses:
wherein the electronic component is configured to attach to a housing of a coolant pump ([0051, 0054-0055]).

With regard to claim 22, PAWELLEK disclose the electronic component according to claim 21, and further on PAWELLEK also discloses:
wherein the electronic component includes a securing feature for attaching the electronic component to the housing of the coolant pump ([0051, 0054-0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over (Steiner – DE 10 2013-011209 B3), in view of (Hazama – US 2007/0215115 A1).

With regard to claim 1, Steiner (Please see Annotated Figs. 2-3 below) disclose:
A coolant pump for pumping a coolant for an internal combustion engine in a vehicle comprising the internal combustion engine and a central engine control unit, said coolant pump comprising:
a pump shaft (4) which is rotatably mounted in a pump housing (1) and which is driven by the internal combustion engine via a belt drive ([0015, 0064]), 
an impeller (5) which is arranged on the pump shaft (4) and accommodated in a pump chamber of the pump housing (1), pumping a coolant, 
an axial piston pump (18) which is actuated via a wobble plate (19) on a rear side of the impeller (5) and which branches-off a fraction of the pumped coolant, 
a hydraulic circuit (15, 28) which extends from the axial piston pump (18) via a proportional valve (31) back to the pumped coolant and which includes a branch between the axial piston pump (18) and the proportional valve (31) as a hydraulic actuator, 
a regulating slide valve (8) which adjusts the volume flow of the coolant pumped by the coolant pump and which is slidable depending on a pressure in the hydraulic circuit (15, 28), 
a sensor (34) which detects a parameter indicative of the volume flow of the pumped coolant and which outputs an actual value signal of the parameter.


    PNG
    media_image1.png
    1100
    2363
    media_image1.png
    Greyscale

Steiner Annotated Figures 2-3

But Steiner does not explicitly and/or specifically meet the following limitations: 
(A) a dedicated pump control which controls the proportional valve in the hydraulic circuit on the basis of the actual value signal from the sensor and a target value signal from the central engine control unit, wherein the dedicated pump control and the sensor are enclosed in a single, mutual electronic component that does not include external wiring between the sensor and the dedicated pump control

However, regarding limitation (A), Hazama discloses an electronic component (10) of a vehicle with an internal combustion engine (6) and a central engine control unit (90), comprising a dedicated pump control (70) and a sensor (60) (Hazama [0020], [0022]).


    PNG
    media_image2.png
    685
    1231
    media_image2.png
    Greyscale

Hazama Annotated Figure 2

Regarding the motivation that one skill in the art would have to use Hazama teachings, it is noted that Hazama teaches that one engine control unit (ECU) controls the fuel injection valve to control the operation of the engine, in addition to controlling the fuel pump.  Consequently, the engine control unit is operated under heavy load (Hazama [0006]). Fuel pump controllers (FPC) are provided separately from the engine control unit, thereby reducing load imposed on the engine control unit (Hazama 0007). 

While the teachings of Hazama are specifically directed to fuel pumps, one skill in the art would recognize that the problem of having everything controlled by the main engine control unit will also impose a heavy load on said main control unit. Thus it would make a good strategy to at least try a similar technique in coolant pumps as coolant pumps will also impose heavy load on the main engine control unit, making the use of a dedicated control unit a desirable feature for coolant pumps as they will solve a similar problem as fuel pumps.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant pump of Steiner incorporating a dedicated pump control and sensor enclosed in a single mutual electronic component as taught by Hazama in order to reduce load impose on the main engine control unit (Hazama [0006-0007]).

With regard to claim 3, Steiner in view of Hazama disclose the coolant pump according to claim 1, and further on STEINER (Fig. 3) also discloses:
wherein the sensor (34) is a position sensor (i.e. displacement sensor) which detects the position of the regulating slide valve, and the desired value signal indicates i) a predetermined position of the regulating slide valve ([0049]) or ii) a predetermined volume flow and the speed of the internal combustion engine or coolant pump.

With regard to claim 4, STEINER IN VIEW OF HAZAMA disclose the coolant pump according to claim 1, and further on STEINER IN VIEW OF HAZAMA also discloses:
wherein the pump control limits a path of the regulating slide valve in an upper speed range of the pump (When combining the teaching of Hazama into Steiner one skill in the art would arrive at this limitation).

With regard to claim 5, STEINER IN VIEW OF HAZAMA disclose the coolant pump according to claim 1, and further on STEINER IN VIEW OF HAZAMA also discloses:
wherein the pump control compares a relationship between the control duration of the proportional valve and a resulting position change of the regulating slide valve with a threshold value (When combining the teaching of Hazama into Steiner one skill in the art would arrive at this limitation).

With regard to claim 6, STEINER IN VIEW OF HAZAMA disclose the coolant pump according to claim 1, and further on STEINER IN VIEW OF HAZAMA also discloses:
wherein the sensor is a pressure sensor which detects the pressure of the pumped volume flow of the coolant (Hazama use a pressure sensor 60), and the desired value signal indicates i) a predetermined volume flow or ii) a pressure which is indicative of the volume flow of the pumped coolant.

With regard to claim 7, STEINER IN VIEW OF HAZAMA disclose the coolant pump according to claim 6, and further on STEINER IN VIEW OF HAZAMA also discloses:
wherein the pump control compares the pressure detected by the sensor with a threshold value (When combining the teaching of Hazama into Steiner one skill in the art would arrive at this limitation).

With regard to claim 8, STEINER IN VIEW OF HAZAMA disclose the coolant pump according to claim 1, and further on STEINER IN VIEW OF HAZAMA also discloses:
wherein the pump control comprises a transceiver for receiving data from the central engine control unit and/or for sending data thereto, a microcomputer for performing a control procedure, a valve driver for driving the proportional valve, and a power supply distributor for supplying each component with electric power (When combining the teaching of Hazama into Steiner one skill in the art would arrive at this limitation).

With regard to claim 9, STEINER IN VIEW OF HAZAMA disclose the coolant pump according to claim 1, and further on HAZAMA also discloses:
wherein the pump control (70) has a housing of its own which is integrated into the single, mutual, electronic component (Please see Hazama Annotated Fig. 2 above).

With regard to claim 10, STEINER IN VIEW OF HAZAMA disclose the coolant pump according to claim 1, and further on HAZAMA also discloses:
wherein the sensor has a housing of its own which is integrated into the single, mutual, electronic component (Please see Hazama Annotated Fig. 2 above).

With regard to claim 11, STEINER IN VIEW OF HAZAMA disclose the coolant pump according to claim 1, and further on STEINER also discloses:
wherein the coolant to be pumped flows through a coolant inlet axially directed towards the impeller and is pumped by the impeller so as to leave the pump chamber via a radial coolant outlet (Please see Steiner Annotated Figs. 2-3 above).

With regard to claim 12, STEINER IN VIEW OF HAZAMA disclose the coolant pump according to claim 1, and further on STEINER also discloses:
wherein the coolant to be pumped flows through a coolant inlet axially directed towards the impeller and is pumped by the impeller so as to leave the pump chamber via an axial or semi-axial coolant outlet on the opposite side of the impeller (Please see Steiner Annotated Figs. 2-3 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747